Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s amendment was given in an interview with Todd Thurheimer, Reg. No. 76,231 on November 19, 2020.

Claims 1 and 18 are amended as shown in the attached document.

Examiner’s Note
The Examiner notes that the Examiner’s amendments referred to above were not attached to the Notice of Allowance mailed November 27, 2020. The Examiner’s amendments are attached to this communication. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. As indicated in the Notice of Allowance mailed November 27, 2020, the prior art of record, alone or in combination, fails to teach or render obvious all limitations in each of the independent claims when considered in combination with the other limitations in those claims. In particular, the prior art fails to teach or render obvious the limitations added in the response of October 21, 2020 (“response”), as further clarified in the attached Examiner’s amendment. In the response, the Applicant argued, “Willhalm does not anticipate the claimed features because Willhalm does not disclose, at least, a database management system configured to "upon startup, ... select from the list of sets of processor instructions, a set of single instruction, multiple data (SIMD) instructions…, wherein the database management system determines the set of SIMD instructions from the list of sets of processor instructions that optimize the performance of the database management system based on a size of the register, a number of cores, an operating system, and the list of performances, and “the instant Application claims a DBMS that optimizes its performance "based on a size of the register, a number of cores, an operating system, and the list of performances." See Spec., [0054] ("DBMS may select the instructions based on a configured list of processors [and] other factors, such as the register size, number of cores, operating system, associated hardware, etc."). The selected set of SIMD instructions optimizes the performance of the database 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Examiner, Art Unit 2183